                                                                                    J. „Es.,   r
       Case 3:19-cv-00502-SMD Document 1-1 Filed 07/15/19 Page 16/12/2019
                                                                 of 5 10:24 AM
                                                                                43-0/-2019-900338.00
                                                                                 CIRCUIT COURT OF.
                                                                              LEE COUNTY,ALABAMA
                                                                             MARY B. ROBERSON,CLERK


A.B. Dean, 111 and
 Theresa Srnith Dean                            } IN ME CIRCUIT COURT
                                                }
         Plaintiffs,                            } OF LEE COUNTY,AL
Vs.
                                                }
Colonial Bank, National Association; f/k/a }
Colonial Bank,& Fay Servicing, LLC &            } CASE NO: CV-2019-
 Wilmington Savings Fund Society, FSB & }
  CITIGROUP MORTGAGE LOAN TRUST
   2017-RP2 & Fictitious Parties A,B, C         }
  Whose exact names are currently unknown}
   But will be supplemented when the exact }
   names and information are determined.        }
                                                 }
                                                }
         Defendants.


                                        COMPLAINT
                                    Statement of the facts


      1. The Plaintiffs, hereinafter referred to as "the Deane, are residents of 1100 4th
         Avenue, Opelika, LEE COUNTY,Alabama, hereinafter referred to as "the
         Home or "the subject property'.
      2. Defendant Colonial Bank, National Association f/k/a Colonial Bank is the
         original mortgage holder and has failed to satisfy the mortgage and note, and is a
         domesfic corporation. Defendant Wilmington Savings Fund Society, FSB, is
         represented by Fay Servicing, LLC which is its Agent, servant or employee.
         According to recorded documents, CITIGROUP MORTGAGE LOAN TRUST
         2017-RP2 currently holds the subject mortgage.
  Case 3:19-cv-00502-SMD Document 1-1 Filed 07/15/19 Page 2 of 5




3. Neither Wilmington nor CITIGROUP have obtained a certificate of authority
   before transacting business in the State of Alabama.
4. Defendants, fictitious parties, A, B,C are individuals, general partnerships,
   limited partnerships. Corporations, LLCs, or other legal entities who, were at all
   times material to this cause responsible for the torts complained of and as set forth
   in the complaint.
5. The Deans entered into the subject mortgage with defendant Colonial Bank on
   December 22, 1999, which is recorded at Mortgage Book 2710 at page 575 in the
    office of the Judge of Probate, Lee County Alabama. This mortgage is still
    outstanding and has not been satisfied.
6. The Subject Mortgage was assigned to H& R Block Bank on March 26, 2007 and
    recorded at Book 3448 at page 707, by Colonial Bank, National Association, f/k/a
    Colonial Bank.
7. The Subject mortgage was assigned to HRB MORTGAGE HOLDINGS,LLC on
    March 5, 2014, and recorded at mortgage book 4042 at page 284, by H& R Bock
    Bank FSB.
8. The Subject Mortgage was assigned to CITIBANK,N.A., AS TRUSTEE FOR
    CMLTI TRUST,on March 31, 2017, and recorded at Mortgage Book 4298 at
    page 747, by HRB Mortgage Holdings, LLC.
9. The Subject Mortgage was assigned to CITIGROUP MORTGAGE LOAN
    TRUST 2017-RP2 on February 15, 2018, and recorded at Mortgage Book 4374 at
    page 63, by Citibank, N.A. as trustee for CMLTI Asset Trust.
10. According to a letter to the Deans, defendant Fay Servicing, LLC is the servicer
    of the above reference loan (150976), on behalf of, defendant, Wilmington
    Savings Fund Society, FSB. The Deans are not privy to whatever paperwork
    connects CITIGROUP to Wilmington to Fay but that documentation will be
    received through discovery,
11. On November 31, 2018 Dean called and spoke with "Bill" at Fay to request a
    payoff of the Subject Mortgage. A form was sent by Fay to Dean on December 4,
  \ 2018. Fay sent Dean a PAYOFF STATEMENT dated December 6 ,2018, stating




                                                                                        2
  Case 3:19-cv-00502-SMD Document 1-1 Filed 07/15/19 Page 3 of 5




   that $42,522.27 would be due by January 4,2019, being the TOTAL AMOUNT
   TO PAY LOAN IN FULL. Wiring and routing information was provided by Fay.
12. Dean had Regions Bank wire the $42,522.27 to Fifth Third Bank on Decernber
   21,2018.
13. Since paying the funds to pay the loan in full, Fay has refused to Satisfy the loan,
   mortgage and note. The Deans have repeatedly requested that the loan be
   stisfied, in writing and orally, but the defendants continue to refuse to do so.
14. Fay, as agent servant or ernployee of the other defendants, continues to send
   statements of a debt; has debt collectors continue to call the Deans, even after the
   Deans have asked the debt collectors to not call them, both orally and in writing.
15. Fay has sent the Deans a letter dated May 1, 2019 threatening foreclosure. The
   Deans have disputed the debt, in writing, and Fay has failed to respond to any of
   the disputes of the Deans.
16. Paragraph 21 of the original mortgage calls for the payment of reasonable
   attorney fees.
                             COUNT ONE-NEGLIGENCE
17. The Plaintiffs adopt paragraphs 1-16, as set out above.
18. The Defendants negligently, willfully, and grossly mismanaged the
   account/loan of the Deans and breached the duty ofthe defendants to manage the
    account and provide the Deans with accurate information.
                      COUNT TWO-BREACH OF CONTRACT
19. The Plaintiffs adopt paragraphs 1-16, as set out above.
20. The parties entered into the mortgage and note referred to above. The Deans have
    paid the PAYOFF, as set forth in the documents, yet the Defendants have
    breached the terms of the contract by not satisfying the mortgage and note.
    Paragraph 22 of the original Mortgage states that upon payment of all sums
    secured by this Security Instrument, the lender shall release this Security
   Instrument without charge to borrower.
           COUNT THREE-VIOLATION OF 35-10-92, Code of Alabama
21. The Plaintiffs adopt Paragraphs 1-16, as set out above.




                                                                                           3
 Case 3:19-cv-00502-SMD Document 1-1 Filed 07/15/19 Page 4 of 5




22. The Defendants have failed to satisfy the mortgage in the Probate office of LEE
   County Alabama as required by Statute.
               COUNT FOUR- Violation of the Fair Debt Collection Act
23. The Plaintiffs adopt Paragraphs 1-16 as set out above.
24. Debt collectors, acting as agents, servants or employees of the defendants have
   continued to call and Deans, after the debt collectors were told not to call them,
   both orally and in writing. Further, the defendants have reported incorrect credit
   information related to late payments and deficiencies after the Deans had paid the
   debt in full.
                              COUNT FIVE-Slander of title
25. The Plaintiffs adopt Paragraphs 1-16, as set out above.
26. The failure of the defendants to satisfy the Mortgage, has created a "cloue on the
   title of the subject property and thus is a slander of the title to the subject
   property.
                                  COUNT SIX-FRAUD
27. The Plaintiffs adopt paragraphs 1-16, as set out above.
28. On December 6, 2018, the Defendants represented to the Deans that if they paid
   $42, 522.27 to the Defendants that this AMOUNT would be the TOTAL
    AMOUNT TO PAY LOAN IN FULL The Deans relied on this representation and
    paid the $42, 522.27.
29. The said representations were false and the Defendants knew they were false or
    were false and the Defendants, without knowledge of the true facts, recklessly
    misrepresented the facts; or were false and were made by the Defendants by
    mistake, but with the intention that the Deans should rely on them.
30. The Deans relied on said representations to their detriment. The Deans have lost
   the use of their money, the subject mortgage has not been satisfied; and the
   defendants continue to send them monthly statements alleging more debts of late
   fees, late principal and interest payments due, and incorrectly reporting adverse
   credit information.
WHEREFORE,the Deans do demand judgment against the Defendants for both
compensatory and punitive damages, Attorney fees, and costs.



                                                                                        4
Case 3:19-cv-00502-SMD Document 1-1 Filed 07/15/19 Page 5 of 5




 THE DEANS DEMAND A TRIAL BY JURY.



                              Hon. J. Michael Williams, Sr., WIL103
                              Attorney for the Plaintiffs
                              P. O. Box 1068
                              Auburn, Al 36831-1068 / 334-705-0200
                              Telephone # 334-705-0200
                              Fax # 334-705-0958
                              Email: mikewilliamslaw@yahoo.com




                                                                      5
